—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
As the result of an inmate disturbance at Great Meadow Correctional Facility in Washington County, defendant was found guilty of violating prison disciplinary rules prohibiting rioting and fighting. He challenges this determination on a number of grounds. However, in view of the fact that this determination has been administratively reversed and the references to the disciplinary hearing expunged from petitioner’s records since the commencement of this proceeding, we find that the matter is now moot. Accordingly, we need not address the merits of petitioner’s claims.
Mikoll, J. P., White, Casey, Peters and Spain, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.